DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 7, 12 and 17 are objected to because of the following informalities: the abbreviation “TA” as used in the cited claims need to be fully defined at least once.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 6, 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., US 2019/0132778 A1 (Park hereinafter), in view of Yi et al., US 2019/0289660 A1 (Yi hereinafter).
Here is how the references teach the claims.
Regarding claim 1, Park discloses a method by a terminal for performing a random access (RA) procedure (According to some of the various aspects of embodiments, initial timing alignment may be achieved through a random access procedure. This may involve a UE transmitting a random access preamble and an eNB responding with an 
transmitting, to a base station, a first message of a 2 step RA procedure including an RA preamble and a cell-radio network temporary identifier (C-RNTI) (see Park, Fig.1 Step 1. Also see paragraph [0343], “In an example embodiment, in the UL transmission of a two-step RA procedure, a wireless device, as the first step of the two-step RA procedure, may transmit a RAP and one or more TBs in parallel via a cell to a base station”. Also see paragraph [0344], “in the UL transmission, the RAP may be used for a cell to adjust UL time alignment and/or to aid the channel estimation for one or more TBs. The TB part in the UL transmission may comprise a wireless device ID, C-RNTI, service request, e.g., buffer state reporting (BSR), one or more user data packets, and other parameters. A wireless device in RRC connected may use C-RNTI as the wireless device ID”);
receiving, from the base station, a second message of the 2 step RA procedure on a physical downlink control channel (PDCCH) addressed to the C-RNTI (see Park, Fig.1 Step 2. Also see paragraph [0348], “in the second step of the two-step RA procedure, a base station may transmit a RA response (RAR) to a wireless device in response to reception of the RAP and data that the wireless device transmits. The RAR may comprise a TA, a contention resolution identity, UL grant, C-RNTI”. Also see paragraph [0366], “The presence of a RAR may be indicated employing a specific channel, e.g., PDCCH in LTE, using an identity”);
identifying whether a time alignment timer (TAT) is running or not (The MAC entity may, when a Timing Advance Command is received in a Random Access Response 
Regarding claim 6, Park discloses a method by a base station for performing a random access (RA) procedure (According to some of the various aspects of embodiments, initial timing alignment may be achieved through a random access procedure. This may involve a UE transmitting a random access preamble and an eNB responding with an initial TA command NTA (amount of timing advance) within a random access response window; see Park, paragraph [0101]), the method comprising:
receiving, from a terminal, a first message of a 2 step RA procedure including an RA preamble and a cell-radio network temporary identifier (C-RNTI) (see Park, Fig.1 Step 1. Also see paragraph [0343], “In an example embodiment, in the UL transmission of a two-step RA procedure, a wireless device, as the first step of the two-step RA procedure, may transmit a RAP and one or more TBs in parallel via a cell to a base station”. Also see paragraph [0344], “in the UL transmission, the RAP may be used for a cell to adjust UL time alignment and/or to aid the channel estimation for one or more TBs. The TB part in the UL transmission may comprise a wireless device ID, C-RNTI, service request, e.g., buffer state reporting (BSR), one or more user data packets, and other parameters. A wireless device in RRC connected may use C-RNTI as the wireless device ID”); and

Regarding claim 11, Park discloses a terminal in a wireless communication system (According to some of the various aspects of embodiments, initial timing alignment may be achieved through a random access procedure. This may involve a UE transmitting a random access preamble and an eNB responding with an initial TA command NTA (amount of timing advance) within a random access response window; see Park, paragraph [0101]), the terminal comprising:
a transceiver (see Park, Fig. 4 element 406. Also see paragraph [0084], “Base station 401 and wireless device 406 may be configured to send and receive data over wireless link 411 using multiple frequency carriers. According to some of the various aspects of embodiments, transceiver(s) may be employed. A transceiver is a device that includes both a transmitter and receiver”); and
at least one processor (see Park, Fig. 4 element 406 and 408. Also see paragraph [0084], “The wireless device 406 may include at least one communication interface 407, at least one processor 408, and at least one set of program code instructions 410 stored 
transmit, to a base station via the transceiver, a first message of a 2 step random access (RA) procedure including an RA preamble and a cell-radio network temporary identifier (C-RNTI) (see Park, Fig.1 Step 1. Also see paragraph [0343], “In an example embodiment, in the UL transmission of a two-step RA procedure, a wireless device, as the first step of the two-step RA procedure, may transmit a RAP and one or more TBs in parallel via a cell to a base station”. Also see paragraph [0344], “in the UL transmission, the RAP may be used for a cell to adjust UL time alignment and/or to aid the channel estimation for one or more TBs. The TB part in the UL transmission may comprise a wireless device ID, C-RNTI, service request, e.g., buffer state reporting (BSR), one or more user data packets, and other parameters. A wireless device in RRC connected may use C-RNTI as the wireless device ID”),
receive, from the base station via the transceiver, a second message of the 2 step RA procedure on a physical downlink control channel (PDCCH) addressed to the C-RNTI (see Park, Fig.1 Step 2. Also see paragraph [0348], “in the second step of the two-step RA procedure, a base station may transmit a RA response (RAR) to a wireless device in response to reception of the RAP and data that the wireless device transmits. The RAR may comprise a TA, a contention resolution identity, UL grant, C-RNTI”. Also see paragraph [0366], “The presence of a RAR may be indicated employing a specific channel, e.g., PDCCH in LTE, using an identity”),
identify whether a time alignment timer (TAT) is running or not (The MAC entity may, when a Timing Advance Command is received in a Random Access Response 
Regarding claim 16, Park discloses a base station in a wireless communication system (According to some of the various aspects of embodiments, initial timing alignment may be achieved through a random access procedure. This may involve a UE transmitting a random access preamble and an eNB responding with an initial TA command NTA (amount of timing advance) within a random access response window; see Park, paragraph [0101]), the base station comprising:
a transceiver (see Park, Fig. 4 element 401. Also see paragraph [0084], “Base station 401 and wireless device 406 may be configured to send and receive data over wireless link 411 using multiple frequency carriers. According to some of the various aspects of embodiments, transceiver(s) may be employed. A transceiver is a device that includes both a transmitter and receiver”); and
at least one processor (see Park, Fig. 4 element 401 and 403. Also see paragraph [0084], “The base station 401 may include at least one communication interface 402, at least one processor 403, and at least one set of program code instructions 405 stored in non-transitory memory 404 and executable by the at least one processor 403”) configured to:

transmit, to the terminal via the transceiver, a second message of the 2 step RA procedure on a physical downlink control channel (PDCCH) addressed to the C-RNTI (see Park, Fig.1 Step 2. Also see paragraph [0348], “in the second step of the two-step RA procedure, a base station may transmit a RA response (RAR) to a wireless device in response to reception of the RAP and data that the wireless device transmits. The RAR may comprise a TA, a contention resolution identity, UL grant, C-RNTI”. Also see paragraph [0366], “The presence of a RAR may be indicated employing a specific channel, e.g., PDCCH in LTE, using an identity”),
Park does not explicitly disclose the following features.
Regarding claim 1, and determining that the 2 step RA procedure is completed successfully in case that the TAT is running and the PDCCH schedules an uplink (UL) transport block (TB) for a new transmission.
Regarding claim 6, wherein the 2 step RA procedure is completed successfully in case that a time alignment timer (TAT) of the terminal is running and the PDCCH schedules an uplink (UL) transport block (TB) for a new transmission.
Regarding claim 11, and determine that the 2 step RA procedure is completed successfully in case that the TAT is running and the PDCCH schedules an uplink (UL) transport block (TB) for a new transmission.
Regarding claim 16, wherein the 2 step RA procedure is completed successfully in case that a time alignment timer (TAT) of the terminal is running and the PDCCH schedules an uplink (UL) transport block (TB) for a new transmission.
In the same field of endeavor (e.g., communication system) Yi discloses a method for transmitting uplink signals that comprises the following features.
Regarding claim 1, and determining that the 2 step RA procedure is completed successfully in case that the TAT is running and the PDCCH schedules an uplink (UL) transport block (TB) for a new transmission (During the RA procedure, the UE receives a timing advance command (TAC) in a random access response message. If the RA procedure is successfully completed, the UE applies the TAC received in the RAR to the I-TAT and starts the I-TAT. Then, as the I-TAT is running, the UE performs UL transmission using the configured UL grant that can be used for UL transmission in RRC_INACTIVE or RRC_IDLE; see Yi, paragraph [0132]. Also see paragraph [0114], “In order to transmit on the UL-SCH the MAC entity must have a valid uplink grant (except for non-adaptive HARQ retransmissions) which it may receive dynamically on the PDCCH or in a Random Access Response or which may be configured semi-persistently”).
Regarding claim 6, wherein the 2 step RA procedure is completed successfully in case that a time alignment timer (TAT) of the terminal is running and the PDCCH schedules an uplink (UL) transport block (TB) for a new transmission (During the RA procedure, the UE receives a timing advance command (TAC) in a random access response message. If the RA procedure is successfully completed, the UE applies the TAC received in the RAR to the I-TAT and starts the I-TAT. Then, as the I-TAT is running, the UE performs UL transmission using the configured UL grant that can be used for UL transmission in RRC_INACTIVE or RRC_IDLE; see Yi, paragraph [0132]. Also see paragraph [0114], “In order to transmit on the UL-SCH the MAC entity must have a valid uplink grant (except for non-adaptive HARQ retransmissions) which it may receive dynamically on the PDCCH or in a Random Access Response or which may be configured semi-persistently”).
Regarding claim 11, and determine that the 2 step RA procedure is completed successfully in case that the TAT is running and the PDCCH schedules an uplink (UL) transport block (TB) for a new transmission (During the RA procedure, the UE receives a timing advance command (TAC) in a random access response message. If the RA procedure is successfully completed, the UE applies the TAC received in the RAR to the I-TAT and starts the I-TAT. Then, as the I-TAT is running, the UE performs UL transmission using the configured UL grant that can be used for UL transmission in RRC_INACTIVE or RRC_IDLE; see Yi, paragraph [0132]. Also see paragraph [0114], “In order to transmit on the UL-SCH the MAC entity must have a valid uplink grant (except for non-adaptive HARQ retransmissions) which it may receive dynamically on 
Regarding claim 16, wherein the 2 step RA procedure is completed successfully in case that a time alignment timer (TAT) of the terminal is running and the PDCCH schedules an uplink (UL) transport block (TB) for a new transmission (During the RA procedure, the UE receives a timing advance command (TAC) in a random access response message. If the RA procedure is successfully completed, the UE applies the TAC received in the RAR to the I-TAT and starts the I-TAT. Then, as the I-TAT is running, the UE performs UL transmission using the configured UL grant that can be used for UL transmission in RRC_INACTIVE or RRC_IDLE; see Yi, paragraph [0132]. Also see paragraph [0114], “In order to transmit on the UL-SCH the MAC entity must have a valid uplink grant (except for non-adaptive HARQ retransmissions) which it may receive dynamically on the PDCCH or in a Random Access Response or which may be configured semi-persistently”).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Yi regarding transmitting uplink signals into the method related to performing random access procedure of Park. The motivation to do so is to improving performance by reducing delay/latency compared to the legacy system (see Yi, paragraphs [0001] and [0009]).

Claims 2, 7, 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., US 2019/0132778 A1 (Park hereinafter), in view of Yi et .
Here is how the references teach the claims.
Regarding claim 2, 7, 12 and 17, Park and Yi disclose the method of claim 1, the method of claim 6, the terminal of claim 11 and the base station of claim 16. Park and Yi do not explicitly disclose the following features.
Regarding claim 2, further comprising:
determining that the 2 step RA procedure is completed successfully in case that the TAT is not running and the PDCCH schedules a downlink (DL) TB including an absolute TA command.
Regarding claim 7, wherein the 2 step RA procedure is completed successfully in case that the TAT of the terminal is not running and the PDCCH schedules a downlink (DL) TB including an absolute TA command.
Regarding claim 12, wherein the at least one processor is further configured to determine that the 2 step RA procedure is completed successfully in case that the TAT is not running and the PDCCH schedules a downlink (DL) TB including an absolute TA command.
Regarding claim 17, wherein the 2 step RA procedure is completed successfully in case that the TAT of the terminal is not running and the PDCCH schedules a downlink (DL) TB including an absolute TA command.
In the same field of endeavor (e.g., communication system) Eriksson discloses a method for setting a timeout value, indicative of a duration during which a value related 
Regarding claim 2, further comprising:
determining that the 2 step RA procedure is completed successfully in case that the TAT is not running and the PDCCH schedules a downlink (DL) TB including an absolute TA command (When initially acquiring uplink synchronization, i.e. acquiring a correct timing advance value for timing of uplink transmissions through the Random Access (RA) procedure, the user equipment receives an absolute timing advance value in the Random Access Response message from the base station; see Eriksson, paragraph [0007]. Also see paragraph [0047], “the timing advance value determines the timing of uplink transmissions, from a user equipment, in relation to the downlink transmission timing as perceived by the user equipment. When the timeout for the valid timing advance value expires for the user equipment, the user equipment performs a random access procedure in order to regain uplink transmission (and thus a new timing advance value) before it may transmit data in the uplink again”).
Regarding claim 7, wherein the 2 step RA procedure is completed successfully in case that the TAT of the terminal is not running and the PDCCH schedules a downlink (DL) TB including an absolute TA command (When initially acquiring uplink synchronization, i.e. acquiring a correct timing advance value for timing of uplink transmissions through the Random Access (RA) procedure, the user equipment receives an absolute timing advance value in the Random Access Response message from the base station; see Eriksson, paragraph [0007]. Also see paragraph [0047], “the timing advance value determines the timing of uplink transmissions, from a user equipment, in relation to the 
Regarding claim 12, wherein the at least one processor is further configured to determine that the 2 step RA procedure is completed successfully in case that the TAT is not running and the PDCCH schedules a downlink (DL) TB including an absolute TA command (When initially acquiring uplink synchronization, i.e. acquiring a correct timing advance value for timing of uplink transmissions through the Random Access (RA) procedure, the user equipment receives an absolute timing advance value in the Random Access Response message from the base station; see Eriksson, paragraph [0007]. Also see paragraph [0047], “the timing advance value determines the timing of uplink transmissions, from a user equipment, in relation to the downlink transmission timing as perceived by the user equipment. When the timeout for the valid timing advance value expires for the user equipment, the user equipment performs a random access procedure in order to regain uplink transmission (and thus a new timing advance value) before it may transmit data in the uplink again”).
Regarding claim 17, wherein the 2 step RA procedure is completed successfully in case that the TAT of the terminal is not running and the PDCCH schedules a downlink (DL) TB including an absolute TA command (When initially acquiring uplink synchronization, i.e. acquiring a correct timing advance value for timing of uplink transmissions through the Random Access (RA) procedure, the user equipment receives an absolute timing advance value in the Random Access Response message 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Eriksson regarding setting a timeout value, indicative of a duration during which a value related to radio transmissions is to be reused by the user equipment into the method related to performing random access procedure of Park. The motivation to do so is to reduce power consumption of a user equipment (see Eriksson, paragraphs [0014] and [0015]).

Claims 3-5, 8-10, 13-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., US 2019/0132778 A1 (Park hereinafter), in view of Yi et al., US 2019/0289660 A1 (Yi hereinafter), as applied to the claims above and further in view of Dinan et al., US 2018/0279376 A1 (Dinan hereinafter).
Here is how the references teach the claims.
Regarding claim 3-5, 8-10, 13-15 and 18-20, Park and Yi disclose the method of claim 1, the method of claim 6, the terminal of claim 11 and the base station of claim 16. Park and Yi do not explicitly disclose the following features.
Regarding claim 3, further comprising:

Regarding claim 4, further comprising:
determining to switch from the 2 step RA procedure to a 4 step RA procedure in case that the 2 step RA procedure is not completed successfully after transmitting the first message a predetermined number of times; and
selecting a same group of RA preambles as the RA preamble.
Regarding claim 5, further comprising:
determining to switch from the 2 step RA procedure to a 4 step RA procedure in case that the 2 step RA procedure is not completed successfully after transmitting the first message a predetermined number of times; and
maintaining a preamble transmission counter and a preamble power ramping counter for switching from the 2 step RA procedure to the 4 step RA procedure.
Regarding claim 8, further comprising:
receiving, from the terminal, a hybrid automatic repeat request (HARQ) acknowledge (ACK) for a TB in which the second message is transmitted in case that the 2 step RA procedure is completed successfully.
Regarding claim 9, wherein in case that the 2 step RA procedure is switched to a 4 step RA procedure, an RA preamble of the 4 step RA procedure is selected from a same group of RA preambles as the RA preamble included in the first message of the 2 step RA procedure.
Regarding claim 10, wherein in case that the 2 step RA procedure is switched to a 4 step RA procedure, a preamble transmission counter and a preamble power ramping counter are maintained for switching from the 2 step RA procedure to the 4 step RA procedure.
Regarding claim 13, wherein the at least one processor is further configured to transmit, to the base station via the transceiver, a hybrid automatic repeat request (HARQ) acknowledge (ACK) for a TB in which the second message is received in case that the 2 step RA procedure is completed successfully.
Regarding claim 14, wherein the at least one processor is further configured to:
determine to switch from the 2 step RA procedure to a 4 step RA procedure in case that the 2 step RA procedure is not completed successfully after transmitting the first message a predetermined number of times, and select a same group of RA preambles as the RA preamble.
Regarding claim 15, wherein the at least one processor is further configured to:
determine to switch from the 2 step RA procedure to a 4 step RA procedure in case that the 2 step RA procedure is not completed successfully after transmitting the first message a predetermined number of times, and maintain a preamble transmission counter and a preamble power ramping counter for switching from the 2 step RA procedure to the 4 step RA procedure.
Regarding claim 18, wherein the at least one processor is further configured to receive, from the terminal via the transceiver, a hybrid automatic repeat request (HARQ) acknowledge (ACK) for a TB in which the second message is transmitted in case that the 2 step RA procedure is completed successfully.
Regarding claim 19, wherein in case that the 2 step RA procedure is switched to a 4 step RA procedure, an RA preamble of the 4 step RA procedure is selected from a same group of RA preambles as the RA preamble included in the first message of the 2 step RA procedure.
Regarding claim 20, wherein in case that the 2 step RA procedure is switched to a 4 step RA procedure, a preamble transmission counter and a preamble power ramping counter are maintained for switching from the 2 step RA procedure to the 4 step RA procedure.
In the same field of endeavor (e.g., communication system) Dinan discloses a method for random access procedures in a wireless communication system that include various steps, such as 4-steps or 2-steps that comprises the following features.
Regarding claim 3, further comprising:
transmitting, to the base station, a hybrid automatic repeat request (HARQ) acknowledge (ACK) for a TB in which the second message is received in case that the 2 step RA procedure is completed successfully (A base station may perform a method for determining whether a two-step RA procedure is successful. A base station may transmit, to a wireless device, one or more messages comprising configuration parameters for a RACH of a cell. The configuration parameters may comprise one or more RA parameters. The base station may receive, from the wireless device, an RAP in parallel with: one or more first TBs with a first redundancy version (RV) associated with a HARQ process; see Dinan, paragraph [0401]).
Regarding claim 4, further comprising:

selecting a same group of RA preambles as the RA preamble (If a UE does not have enough power to transmit both a PUSCH transmission and a PRACH transmission, e.g., in an overlapping transmission during a first step of a two-step RA procedure ( e.g., P CMAXcCi)sP PuscJAi)+P PRACH (i)), the UE may fall back to a four-step random access procedure and transmit or retransmit the PRACH transmission (e.g., a random access preamble and/or a UE identifier) prior to a transmission or retransmission of the PUSCH transmission; see Dinan, paragraph [0320]).
Regarding claim 5, further comprising:
determining to switch from the 2 step RA procedure to a 4 step RA procedure in case that the 2 step RA procedure is not completed successfully after transmitting the first message a predetermined number of times (If the attempt for an RA procedure is not successful, the base station and/or the wireless device may make another attempt for an RA procedure of the same type as the prior attempt. If one or more attempts (e.g., up to a threshold number) for an RA procedure of a particular type of RA procedure (e.g., a 
maintaining a preamble transmission counter and a preamble power ramping counter for switching from the 2 step RA procedure to the 4 step RA procedure (The UE may fall back to a four-step random access procedure if a total calculated power of at least the preamble and/or data exceeds a predetermined value (e.g. a maximum allowable transmission power of the UE). If the preamble power and/or a data power in a re-transmission exceeds a predetermine value (e.g., a maximum allowable transmission power of the UE), the UE may adjust (e.g., scale, decrease, etc.) the data transmission power such that the total transmission power of the UE may be below the predetermined value. The UE may fall back to a four-step RA procedure, e.g., if a calculated data power is below a threshold value (e.g. a minimum transmission power level indicated by the base station); see Dinan, paragraph [0331]. Also see paragraph [0287], “Two-step RA configuration parameters may have a parameter limiting an allowed maximum number of the retransmissions of RAP and data. If the counter reaches the maximum number, the wireless device may stop retransmission. The wireless device may perform a new RA on another cell with two-step or four-step RA procedure depending on two-step RA configuration parameters of a cell associated with the another cell”).
Regarding claim 8, further comprising:
receiving, from the terminal, a hybrid automatic repeat request (HARQ) acknowledge (ACK) for a TB in which the second message is transmitted in case that the 2 step RA 
Regarding claim 9, wherein in case that the 2 step RA procedure is switched to a 4 step RA procedure (If one or more attempts (e.g., up to a threshold number) for an RA procedure of a particular type of RA procedure (e.g., a two-step RA procedure) are not successful, the base station and/or the wireless device may attempt an RA procedure of a different type ( e.g., a four-step RA procedure); see Dinan, paragraph [0267]), an RA preamble of the 4 step RA procedure is selected from a same group of RA preambles as the RA preamble included in the first message of the 2 step RA procedure (If a UE does not have enough power to transmit both a PUSCH transmission and a PRACH transmission, e.g., in an overlapping transmission during a first step of a two-step RA procedure ( e.g., P CMAXcCi)sP PuscJAi)+P PRACH (i)), the UE may fall back to a four-step random access procedure and transmit or retransmit the PRACH transmission (e.g., a random access preamble and/or a UE identifier) prior to a transmission or retransmission of the PUSCH transmission; see Dinan, paragraph [0320]).
Regarding claim 10, wherein in case that the 2 step RA procedure is switched to a 4 step RA procedure, a preamble transmission counter and a preamble power ramping counter are maintained for switching from the 2 step RA procedure to the 4 step RA 
Regarding claim 13, wherein the at least one processor is further configured to transmit, to the base station via the transceiver, a hybrid automatic repeat request (HARQ) acknowledge (ACK) for a TB in which the second message is received in case that the 2 step RA procedure is completed successfully (A base station may perform a method for determining whether a two-step RA procedure is successful. A base station may transmit, to a wireless device, one or more messages comprising configuration parameters for a RACH of a cell. The configuration parameters may comprise one or more RA parameters. The base station may receive, from the wireless device, an RAP 
Regarding claim 14, wherein the at least one processor is further configured to:
determine to switch from the 2 step RA procedure to a 4 step RA procedure in case that the 2 step RA procedure is not completed successfully after transmitting the first message a predetermined number of times (If the attempt for an RA procedure is not successful, the base station and/or the wireless device may make another attempt for an RA procedure of the same type as the prior attempt. If one or more attempts (e.g., up to a threshold number) for an RA procedure of a particular type of RA procedure (e.g., a two-step RA procedure) are not successful, the base station and/or the wireless device may attempt an RA procedure of a different type ( e.g., a four-step RA procedure); see Dinan, paragraph [0267]), and select a same group of RA preambles as the RA preamble (If a UE does not have enough power to transmit both a PUSCH transmission and a PRACH transmission, e.g., in an overlapping transmission during a first step of a two-step RA procedure ( e.g., P CMAXcCi)sP PuscJAi)+P PRACH (i)), the UE may fall back to a four-step random access procedure and transmit or retransmit the PRACH transmission (e.g., a random access preamble and/or a UE identifier) prior to a transmission or retransmission of the PUSCH transmission; see Dinan, paragraph [0320]).
Regarding claim 15, wherein the at least one processor is further configured to:
determine to switch from the 2 step RA procedure to a 4 step RA procedure in case that the 2 step RA procedure is not completed successfully after transmitting the first message a predetermined number of times (If the attempt for an RA procedure is not 
Regarding claim 18, wherein the at least one processor is further configured to receive, from the terminal via the transceiver, a hybrid automatic repeat request (HARQ) acknowledge (ACK) for a TB in which the second message is transmitted in case that the 2 step RA procedure is completed successfully (A base station may perform a method for determining whether a two-step RA procedure is successful. A base station may transmit, to a wireless device, one or more messages comprising configuration parameters for a RACH of a cell. The configuration parameters may comprise one or more RA parameters. The base station may receive, from the wireless device, an RAP in parallel with: one or more first TBs with a first redundancy version (RV) associated with a HARQ process; see Dinan, paragraph [0401]).
Regarding claim 19, wherein in case that the 2 step RA procedure is switched to a 4 step RA procedure (If one or more attempts (e.g., up to a threshold number) for an RA procedure of a particular type of RA procedure (e.g., a two-step RA procedure) are not successful, the base station and/or the wireless device may attempt an RA procedure of a different type (e.g., a four-step RA procedure); see Dinan, paragraph [0267]), an RA preamble of the 4 step RA procedure is selected from a same group of RA preambles as the RA preamble included in the first message of the 2 step RA procedure (If a UE does not have enough power to transmit both a PUSCH transmission and a PRACH transmission, e.g., in an overlapping transmission during a first step of a two-step RA procedure ( e.g., P CMAXcCi)sP PuscJAi)+P PRACH (i)), the UE may fall back to a four-step random access procedure and transmit or retransmit the PRACH transmission (e.g., a random access preamble and/or a UE identifier) prior to a transmission or retransmission of the PUSCH transmission; see Dinan, paragraph [0320]).
Regarding claim 20, wherein in case that the 2 step RA procedure is switched to a 4 step RA procedure, a preamble transmission counter and a preamble power ramping counter are maintained for switching from the 2 step RA procedure to the 4 step RA procedure (The UE may fall back to a four-step random access procedure if a total calculated power of at least the preamble and/or data exceeds a predetermined value (e.g. a maximum allowable transmission power of the UE). If the preamble power and/or a data power in a re-transmission exceeds a predetermine value (e.g., a maximum allowable transmission power of the UE), the UE may adjust (e.g., scale, decrease, etc.) the data transmission power such that the total transmission power of the UE may be below the predetermined value. The UE may fall back to a four-step RA procedure, e.g., if a calculated data power is below a threshold value (e.g. a minimum transmission power level indicated by the base station); see Dinan, paragraph [0331]. Also see paragraph [0287], “Two-step RA configuration parameters may have a parameter limiting an allowed maximum number of the retransmissions of RAP and data. If the counter reaches the maximum number, the wireless device may stop retransmission. The wireless device may perform a new RA on another cell with two-step or four-step RA procedure depending on two-step RA configuration parameters of a cell associated with the another cell”).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Dinan regarding random access procedures in a wireless communication system that include various steps, such as 4-steps or 2-steps into the method related to performing random access procedure of Park. The motivation to do so is to handling transmissions that 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 09/14/2021